Citation Nr: 0926626	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  03-36 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lung condition 
secondary to in-service exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1970 to February 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of a June 2002 rating 
decision by the Department of Veterans Affairs (VA) 
Indianapolis, Indiana Regional Office (RO). 

This appeal was subject to a prior remand by the Board in 
July 2006 for additional development.  Unfortunately this 
appeal has to again be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In July 2006 this matter was remanded for further 
development.  Instruction #2 was as follows:

. . . the veteran should be scheduled for 
a VA examination to diagnose or rule out 
a lung disorder related to asbestos 
exposure.  The examiner(s) should be 
supplied with the veteran's claims folder 
and should review all pertinent medical 
evidence.  Specifically noted in this 
regard are the above noted medical 
findings involving possible asbestos 
related disease. The examiner(s) should 
perform any and all necessary diagnostic 
testing and completely examine the 
veteran prior to rendering a diagnosis. 
If it is determined that a high-
resolution computed tomographic 
examination of the chest is necessary in 
order to verify the diagnosis, this 
should also be accomplished. The 
examiner(s) should reconcile the final 
diagnosis with those already of record, 
and should explain the rationale for all 
opinions given.

The examiner(s) should specifically 
identify the precise nature of any lung 
disorder found and provide a medical 
opinion as to whether it is at least as 
likely as not that such disorder is 
related to inservice asbestos exposure or 
to any other aspect of the veteran's 
period of service. All opinions expressed 
must be supported by complete rationale.

In April 2009, a VA respiratory examination was accomplished.  
The examiner noted, in the examination report, that the 
Veteran's claims file was not available.  Although the 
examiner did indicate that the Veteran's VA records were 
reviewed, he specifically noted that neither the service 
medical records nor private medical records wee reviewed.

The Board points out that a remand by the Board confers upon 
the Veteran, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand. See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given the 
above discussion, the Board must remand this matter to the 
AMC for the following action:

The claims folder should be returned to 
the examiner who conducted the April 2009 
VA examination (or, if unavailable, to 
another appropriate VA reviewer).  The 
examiner should review the entire claims 
file, and in an addendum, should 
reconcile his final diagnosis with those 
already of record, and should explain the 
rationale for all opinions given.

The examiner should again provide a 
medical opinion as to whether it is at 
least as likely as not that a lung 
disorder is related to inservice asbestos 
exposure or to any other aspect of the 
veteran's period of service. All opinions 
expressed must be supported by complete 
rationale.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




